Citation Nr: 0327728	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to dependents' educational assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran over 20 years of active duty terminating with his 
retirement in May 1975.  He died in October 2000.  The 
appellant is his widow.

REMAND

At the time of the veteran's death, service connection was in 
effect for pericarditis and bilateral hearing loss each rated 
as 0 percent disabling.  In October 2000 the veteran died of 
right ventricle failure due to or a consequence of pulmonary 
hypertension.  In this case the appellant has submitted 
medical literature describing the effects of pericarditis.  A 
review of the record shows that the terminal hospitalization 
records from Wilford Hall Medical Center have not been 
associated with the veteran's claims file.  The Board is of 
the opinion that these records should be obtained. 

Service connection may be found in certain instances in which 
a service- connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).  The Board finds that 
a medical opinion regarding any association between the 
pericarditis and the cause of the veteran's death should also 
be obtained.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), which was cited in a 
April 2003 supplemental statement of the case, as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent. 
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any VA 
and private medical records pertaining to 
treatment for the veteran's 
cardiovascular disorder following his 
separation from service until his death 
not previously submitted, including the 
terminal hospital from Wilford Hall 
Medical Center at Lackland Air Force 
Base.

3.  The RO should have the veteran's 
claims file reviewed by a cardiovascular 
specialist to determine the etiology of 
the veteran's death.  Following review of 
the entire record, the doctor should 
render an opinion as to the following:  

a) Whether it is as likely as not that 
the veteran's service-connected 
pericarditis caused or aggravated the 
cardiovascular diseases involved in the 
veteran's death?

b) If no, whether it as likely as not 
that the veteran's service-connected 
pericarditis contributed substantially or 
materially to death. 

A complete rational for any opinion 
expressed should be included in the 
report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal, 
to include consideration all evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


